United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, DALLAS
NORTHWEST STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0290
Issued: June 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 19, 2019 appellant filed a timely appeal from a May 29, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed since OWCP’s last merit decision, dated May 1, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to consider the merits of this case.

On his application for review (AB-1 Form), appellant indicates that he is appealing from OWCP’s May 1, 2018
merit decision which denied modification of its prior decision finding that he had not met his burden of proof to
establish a right shoulder condition causally related to accepted factors of his federal employment. An appeal of a
given final OWCP decision must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e). The 180th day
following OWCP’s May 1, 2018 decision was October 28, 2018. As this fell on a Sunday, appellant had until the next
business day, Monday, October 29, 2018, to file a timely appeal. 20 C.F.R. § 501.3(f)(2). As this appeal was filed on
November 19, 2019, the Board lacks jurisdiction to review the May 1, 2018 merit decision. See P.H., Docket No.
19-1354 (issued March 13, 2020); E.H., Docket No. 19-0859 (issued December 10, 2019).
1

2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 28, 2017 appellant, then a 57-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed tendinitis in his right shoulder due to factors of his
federal employment including repetitive work duties performed over many years. He noted that
he first became aware of his condition and its relationship to factors of his federal employment on
June 14, 2017. In an accompanying undated narrative statement, appellant attributed his right
shoulder and neck pain to an excessive amount of repetitive movements that included reaching,
pulling, and lifting with his right arm. He noted that he performed these duties four to six hours
per day, five to six days per week.
In support of his claim, appellant submitted a June 29, 2017 medical report by
Dr. J. Douglas Kirkpatrick, an attending chiropractor, who diagnosed right shoulder conditions
that included: strain of unspecified muscle, fascia, and tendon, initial encounter; rotator cuff
syndrome; pain; and adhesive capsulitis. Dr. Kirkpatrick opined that the diagnosed conditions
resulted from appellant’s repetitive work duties.
Appellant also submitted a July 3, 2017 duty status report (Form CA-17) by Dr. Deepak V.
Chavda, an attending orthopedic surgeon, who diagnosed impingement, bursitis, rotator cuff
unspeciﬁed, bicipital tendinitis, tendinosis, and adhesive capsulitis of the right shoulder due to a
June 13, 2017 injury. Dr. Chavda released appellant to full-time regular work with restrictions.
In an August 22, 2017 development letter, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. In a separate letter of even date, OWCP notified the employing
establishment of appellant’s occupational disease claim. It requested comments from a
knowledgeable supervisor and an explanation of appellant’s work activities and accommodations.
OWCP afforded both parties 30 days to submit the necessary evidence.
Thereafter, OWCP received an additional July 27, 2017 narrative report and August 17,
2017 Form CA-17 report from Dr. Chavda who reiterated his diagnoses of right shoulder
impingement, bursitis, adhesive capsulitis, and tendinosis. Dr. Chavda also diagnosed pain, rotator
cuff unspecified, and internal derangement of the right shoulder and noted appellant’s restrictions.
He advised that the diagnosed conditions were due to his June 14, 2017 injury.
On September 13, 2017 appellant responded to OWCP’s development questionnaire, again
attributing his claimed right shoulder injury to his repetitive work duties.
OWCP, by decision dated November 7, 2017, denied appellant’s occupational disease
claim finding the medical evidence of record insufficient to establish that his diagnosed right
shoulder conditions were causally related to the accepted factors of his federal employment.

2

OWCP subsequently received additional medical reports by Dr. Chavda who continued to
confirm his right shoulder diagnoses. Dr. Chavda opined that appellant’s repetitive work duties
caused, contributed to, or aggravated the diagnosed conditions.
On December 1, 2017 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review regarding the November 7, 2017 decision, but
changed that to a request for reconsideration on February 12, 2018.
Appellant submitted a November 29, 2017 right shoulder magnetic resonance imaging scan
report by Dr. Thomas Louis, a Board-certified diagnostic radiologist.
OWCP referred appellant to Dr. George Wharton, a Board-certified orthopedic spine
surgeon, for second opinion examination to determine whether appellant’s claimed conditions
were causally related to the accepted factors of his federal employment. In a March 29, 2018
report, Dr. Wharton noted his review of the medical records and discussed examination findings.
He opined: appellant’s right shoulder conditions of rotator cuff, unspeciﬁed; impingement;
effusion; bursitis; adhesive capsulitis, internal derangement; and tendinosis were not causally
related to factors of his federal employment. Dr. Wharton reasoned, among other things, that the
mild degenerative changes seen in appellant’s right shoulder were considered an age-related
natural disease of life and more likely preexisting.
By decision dated May 1, 2018, OWCP denied modification of its November 7, 2017
decision based on the March 29, 2018 opinion of Dr. Wharton.
On May 3, 2019 appellant requested reconsideration. He again claimed that he sustained
a right shoulder injury due to his repetitive work duties. Appellant also claimed that his condition
required physical therapy. He noted that Dr. Wharton found that his condition was caused by
degeneration and old age, but he disputed that finding, noting the physical condition of his left
upper extremity. No medical evidence accompanied the reconsideration request.
By decision dated May 29, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain

3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

3

limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that, in his timely request for reconsideration, appellant submitted a
statement asserting his disagreement with Dr. Wharton’s opinion that his right shoulder conditions
were caused by degenerative changes and old age and not by his repetitive work duties. This
argument in opposition to Dr. Wharton’s opinion is not relevant to the underlying issue of causal
relationship between his right shoulder conditions and the accepted employment factors. Causal
relationship is a medical issue that must be addressed by relevant medical evidence and appellant’s
lay opinion does not constitute medical evidence as he is not a physician.8 The Board therefore
finds that appellant has not established that OWCP erroneously applied or interpreted a specific
point of law, or advanced a relevant legal argument not previously considered by OWCP.
Consequently, he is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under 20 C.F.R. § 10.606(b)(3).9
The Board further finds that appellant has not submitted relevant and pertinent new
evidence not previously considered relative to the issue of whether he has established right
shoulder conditions causally related to the accepted factors of his federal employment. His request
for reconsideration was not accompanied by evidence other than his statement regarding his
4

20 C.F.R. § 10.607.

5
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System. Id. at Chapter 2.1602.4b.
6
Supra note 4 at § 10.606(b)(3); see also E.W., Docket No. 19-1393 (issued January 29, 2020); L.D., Docket No.
18-1468 (issued February 11, 2019); B.W., Docket No. 18-1259 (issued January 25, 2019).
7

Supra note 4 at § 10.608(a), (b).

8

M.C., Docket No. 18-0841 (issued September 13, 2019).

9

E.W., supra note 6; C.B., Docket No. 18-1108 (issued January 22, 2019).

4

argument on appeal. As appellant failed to provide relevant and pertinent new evidence, he is not
entitled to a merit review based on the third requirement under 20 C.F.R. § 10.606(b)(3).10
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

R.L., Docket No. 18-0175 (issued September 5, 2018).

5

